On Application for Rehearing.
Our conclusion is that the principles of law upon which we rested our decision-are correct, and it must therefore stand.
But we are of opinion that the appellant, having bound himself for the payment of all “good spurchased” by the defendant Wolff didnot become liable to the plaintiff for “cash advanced,” and consequently he is entitled to a reduction on the judgment of one hundred and fifty dollars on that account.
It is therefore ordered and decreed that judgment appealed from be amended by giving the appellant, as surety for defendant, credit for the sum of one hundred and fifty dollars; and that, as thus amended, the same be affirmed — the plaintiff and appellee being taxed with the costs of appeal.
Rehearing refused.